DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 4-6, 8-14 in the reply filed on September 23, 2020 is acknowledged.  The traversal is on the ground(s) that little additional effort can be used to examine the additional claims.  This is not found persuasive because 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3, the word “smooth” lacks basis for comparison.  How smooth?
Claim 6, line 3, the word “rapid” lacks basis for comparison.
Claim 6, line 3, the word “smooth” lacks basis for comparison.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 9, 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. Pat. 9,112,035).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Yamada et al. teach a chemical bonding method comprising, in a vacuum vessel, forming amorphous oxide thin films having increased defects and facilitating movement of atoms, on smooth surfaces of two substrates each having a smooth surface, and superimposing the two substrates so that the amorphous oxide thin films formed on the two substrates are in contact with each other, thereby causing chemical bonding at a bonding interface between the amorphous oxide thin films to bond the two substrates.  (Figs. 23A-D; 24A-C; Column 17 lines 1-55; Column 18 lines 23-27; Column 12 lines 45-46)


DEPENDENT CLAIM 4:
	Regarding claim 4, Yamada et al. teach wherein the chemical bonding involves atomic diffusion at the bonding interface.  (Figs. 23A-D; 24A-C; Column 17 lines 1-55; Column 18 lines 23-27; Column 12 lines 45-46)
DEPENDENT CLAIM 6:
	Regarding claim 6, Yamada et al. teach wherein the amorphous oxide film is formed by a method of rapid cooling of raw material atoms on the smooth surface of the substrate.  (Column 17 line 18)
DEPENDENT CLAIM 8:
	Regarding claim 8, Yamada et al. teach wherein the superimposing of the substrates are performed without heating the substrates.  (Column 17 line 33)
DEPENDENT CLAIM 9:
	Regarding claim 9, Yamada et al. teach heating the substrates when the substrates are superimposed at a temperature from room temperature to 400 degrees to accelerate the chemical bonding.  (Column 17 line 33 – room temperature)
DEPENDENT CLAIM 10: 
	Regarding claim 10, Yamada et al. teach forming the oxide in a vacuum of less than 10 mbar (Column 17 line 15) and bonding in “a vacuum” which covers applicant’s range (Column 17 line 37).



DEPENDENT CLAIM 11:
	Regarding claim 11, Yamada et al. teach forming and bonding in a vacuum and it would be obvious to make those steps integral to the same chamber since they both use vacuum.  Making integral has been held to be obvious.  (See MPEP 2144.04 – Section V. B.)
DEPENDENT CLAIM 12:
	Regarding claim 12, Yamada et al. teach wherein a difference in electronegativity between oxygen and one or more of elements other than oxygen constituting the amorphous oxide thin film is 1.4 or more, or ionicity defined in the following equation is 40% or more:
Ionicity (%) = [1 - exp{-0.25(B - A)2}] x 100
wherein A is the electronegativity of one or more of the elements other than oxygen
constituting the amorphous oxide thin film, and B is the electronegativity of oxygen.  (Column 18 lines 23-27)
DEPENDENT CLAIM 13:
	Regarding claim 13, Yamada et al. teach wherein the amorphous oxide thin film comprises one or more elements selected from the element group of Be, Mg, Al, Sc, Ti, V, Cr, Mn, Zn, Y, Zr, Nb, Hf, Ta, Li, Na, K, Ca, Rh, Sr, Cs, Ba, Fe, Co, Ni, Cu, Ag, Ge, Ga, In, Sn, B, and Si.  (Column 18 lines 23-27)
DEPENDENT CLAIM 14:
	Regarding claim 14, Yamada et al. teach wherein a thickness of the amorphous oxide thin film is from 0.3 nm to 5 micrometers.  (Column 17 lines 2-3, 9-10)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Pat. 9,112,035) in view of Gondcharton et al. (U.S. PGPUB. 2017/0236800 A1).
Yamada et al. is discussed above and all is as applies above.
The difference not yet discussed is roughness.
Gondcharton et al. teach that surface roughness of bonding layers should be below 1.0 nm.  (Paragraph 0042, 0043)
	The motivation for utilizing the features of Gondcharton et al. is that it allows for assembling substrates.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamada et al. by utilizing the features of Gondcharton et al. because it allows for assembling substrates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 12, 2022